DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-13, and 15-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the measurement equipment comprises a plane wave converter. 	
Cummings and Kildal – both of record - are cited as teaching some elements of the claimed invention including a test chamber, measurement equipment, a signaling unit configured to visually indicate a status of the at least one wireless measurement, wherein the signaling unit is located in the test chamber.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding independent claim 17, patentability exists, at least in part, with the claimed features of wherein the measurement equipment comprises a plane wave converter. 	
  	Cummings and Kildal are cited as teaching some elements of the claimed invention including performing at least one wireless measurement with respect to a device under test with the aid of measurement equipment within a test chamber, visually indicating a status of the at least one wireless measurement with the aid of a signaling unit, and attaching the signaling unit to the measurement 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Response to Arguments, filed 5/18/2021, with respect to claims 1 and 17 have been fully considered and are persuasive.  The previous rejection of claims 1 and 17 has been withdrawn. Specifically, claims 1 and 17 have been amended to place the application in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/DAVID E LOTTER/Examiner, Art Unit 2845